The Chancellor.
To the complainant’s bill for an account, the defendant pleads the pendency of an action of account between himself and the complainant in the Court of Common Pleas, in and for the county of Armstrong, in the state of Pennsylvania. It appears by the plea, that that suit was instituted by Golden against Fulton. The pendency of a suit at law, if brought by Fulton against Golden for the identical object and purpose with which this suit is instituted, would constitute no bar to this action. Way v. Bragaw, 1 C. E. Green 213. Nor would the fact that such suit is pending in a court of *354another state -make any difference. Bowne v. Joy, 9 Johns. 221; Walsh v. Durkin, 12 Johns. 99; Newell v. Newton, 10 Pick. 470; Howard v. W. & S. R. R. Co., 2 Harrington 471. The plea in this case, however, does not aver the pendency of any other suit by the complainant against the defendant, but of a suit by the latter against the former.
The plea will be overruled, with costs, and the defendant will be ordered to answer in thirty days.